Citation Nr: 1609719	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected residuals of a back injury (previously stated as status post compression fracture of the T-10) (hereinafter referred to as a back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to June 2004.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, granted service connection for status post compression fracture of the T-10 (currently stated as residuals of a back injury), and assigned an initial 10 percent rating, effective December 8, 2006.  The Veteran appeals for a higher initial evaluation.

In March 2014, the Board remanded the case to obtain certain VA treatment records and further instructed the RO to provide notice to the Veteran that he may submit lay statements from himself or other individuals who had first-hand knowledge and/or were contemporaneously informed of the nature, extent, and severity of his back symptoms and the impact of the condition on his ability to work.  The RO sent the Veteran the appropriate notice letter in April 2014, and gave the Veteran 30 days to submit such lay evidence.  Additionally, the RO obtained the required VA treatment records and associated them with the claims file.  Subsequently, the RO issued a Supplemental Statement of the Case (SSOC) in October 2014, denying a higher initial rating.  As such, the Agency of Original Jurisdiction (AOJ) complied with the Board's March 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's back disability is manifested by pain with tenderness and at least a 50 percent collapse of the T-10 vertebral body.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's back disability have not been met for any period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5235 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in October 2007.  Although the Veteran contends that the VA examination was not adequate, the Board finds that the VA examination is adequate, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's back disability was service-connected and assigned a 10 percent rating, effective December 8, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5235.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The general rating formula provides for a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2); see also Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran contends that he is entitled to a higher initial rating for his back disability and reports limitations in his work and personal life, including not being able to lift or play with his 4-year-old daughter and having severe pain when he bends down.  See VBMS, 2/19/08 Correspondence (NOD); 7/22/09 Correspondence.

An October 2007 VA contract examination report recounted the Veteran's history and recited his complaints.  On objective examination, the examiner found the Veteran to have posture and gait within normal limits, evidence of radiating pain on movement toward the right hip, no muscle spasm, tenderness at the T-10 vertebral body, no ankylosis of the lumbar spine, and symmetry of spinal motion with normal curvatures of the spine.  The examiner reported range of motion of the thoracolumbar spine as flexion at 90 degrees, extension at 30 degrees, right and left lateral flexion at 30 degrees, and right and left rotation at 30 degrees.  Additionally, he stated that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  He also noted that there were no signs of IVDS with chronic and permanent nerve root involvement.  A neurological examination of the lower extremities revealed motor and sensory functions within normal limits, and normal left and right lower extremity reflexes of knee and ankle jerks.  An x-ray from this date revealed at least a 50 percent collapse of the T-10 vertebral body with wedge-shaped deformity.  Based on the x-ray, the examiner provided a diagnosis of status post compression fracture at T-10.

As an initial matter, the Board addresses the Veteran's allegations that the October 2007 examiner did not thoroughly examine him and that his statements regarding the Veteran's pain and the effects on his range of motion are inaccurate.  With respect to the adequacy of the examination, the Board finds that his assertions are insufficient to overcome the presumption of regularity applied to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).

With regard to the Veteran's specific assertion that the October 2007 VA contract examination was not complete or thorough because the examiner did not accurately reflect the effect of pain on his range of motion, the Board finds that the VA examiner noted the Veteran's reported history and symptoms and considered pain, but found that his joint function of the spine was not limited by pain after repetitive use.  As such, the Board finds the October 2007 VA examination to be adequate.

Additionally, the Veteran repeatedly asserts that Magnetic Resonance Imaging (MRI) is necessary to fully evaluate his disability.  The Board acknowledges that the Veteran is competent to report his observable symptoms, including the presence of visible varicose veins, and even a nexus opinion in certain limited circumstances.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not possess the medical expertise required to assess specific and complex manifestations of his conditions or to determine what kind of testing is required in order to completely evaluate his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In fact, the Veteran noted that upon an initial examination of his physical movements, Alexandria VA Medical Center (VAMC) did not see the need for an MRI.  See VBMS, 1/29/07 Statement in Support of Claim.

Further, the Veteran stated in his February 2016 brief that it was plausible that his disability had worsened to a degree given that his last VA examination was in October 2007.  However, the Board notes that the duty to obtain a new examination is triggered when the available evidence of record indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  There is no duty to remand simply because of the passage of time since an otherwise adequate VA examination was conducted.  Id.  Here, the Veteran merely speculates as to a possible worsening and alludes to the possibility that it may no longer reflect the current severity of the Veteran's back disability.  Indeed, the Board is not aware of, and the Veteran did not identify, any VA or private medical records documenting complaints or care for the service-connected back disability.  In the absence of such records, the Board finds that the Veteran's allegations of worsening are unsupported and unpersuasive under the circumstances, as a similarly situated individual would likely seek medical care for a worsening chronic medical condition.  In any case, the references to a worsening in previous statements referred to limitations in physical activity, such as bending down and playing with his daughter; but limitations of that nature were already included in the October 2007 VA examination report as part of the Veteran's history.  This also tends to indicate that the Veteran's symptoms have remained relatively stable and have not, in fact, worsened since the last VA examination.

Based on a careful review of all of the evidence, both lay and medical, the Board finds that an initial rating in excess of 10 percent for the Veteran's back disability is not warranted for any portion of the appeal period.  The Veteran had forward flexion of the thoracolumbar spine at 90 degrees and combined range of motion of 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  He also did not have any muscle spasm, abnormal gait, or abnormal spinal contour which would warrant a rating in excess of 10 percent.

The Board acknowledges that the Veteran's service-connected back disability causes pain.  The presence of pain, as described by the Veteran, is certainly a component of disability; however, all compensable levels under the rating schedule for the spine are assigned "with or without symptoms such as pain."  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In this sense, the complaints of pain are encompassed by the assigned rating in this case.  While the pain may cause flare-ups that may curtail the Veteran's regular functions, such instances do not equate to the next higher rating.

Here, despite the presence of pain upon movement, the evidence of record demonstrates that the Veteran's range of motion is not limited by such pain.  In fact, the range of motion was shown to be normal.  The 10 percent rating is therefore appropriate as it already encompasses the provisions of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca considerations.

The Board also finds that a staged rating is not appropriate.  The Veteran did not exhibit any symptoms which demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  As such, an evaluation in excess of 10 percent is not warranted for any portion of the period on appeal.

The Board has also considered whether a higher rating may be available under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, there is no evidence that the Veteran suffers from incapacitating episodes and the October 2007 VA contract examiner found that the Veteran did not have IVDS.  While the Board acknowledges that occasional flare-ups may be "incapacitating" to some extent, especially as the Veteran stated at his VA examination that he required bedrest at times, such symptomatology is encompassed by the 10 percent rating assigned under the General Rating Formula and is not of the severity and type contemplated by the Formula for Rating IVDS Based on Incapacitating Episodes.

The Board further finds that no separate rating is warranted for neurological disorders as all VA examinations found neurological examination to be normal and there were no diagnoses of bowel or bladder problems or radiculopathy.

As such, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for a back disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a back injury is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


